Bell, Chief Judge.
The appellee in this case applied for admission to the State Bar of Georgia under the provisions of our comity statute. Code Ann. § 9-201 et seq. The State Bar opposed his application on the basis that appellee had not met the requirement of Code Ann. § 9-202 (a, 1). After a hearing, the trial court ordered the admission of the appellee to the Georgia Bar. Appellee, Terry, a member in good standing of the Bars of the State of Mississippi, the District of Columbia, and the Supreme Court of the United States submitted his prior practice of law for the minimal five years as an attorney for the United States Departments of Justice and Housing and Urban Development, respectively, all of which was performed outside the states of admission. Held:
This case is controlled adversely to appellant by our holding in Division (2) of State Bar of Ga. v. Haas, 133 Ga. App. 310.

Judgment affirmed.


Quillian and Clark, JJ., concur.